Order entered April 9, 2015




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01076-CV

                                  GARY A. ROSE, Appellant

                                              V.

                            MARION ROSE MCBRIDE, Appellee

                          On Appeal from the Collin County Probate
                                    Collin County, Texas
                            Trial Court Cause No. PB1-0521-2010

                                          ORDER
       The reporter’s record in this case is overdue. By postcards dated September 18, 2014 and

January 6, 2015, we notified the court reporter for the Collin County Probate Court that the

reporter’s record was overdue. We directed the court reporter to file the record within thirty

days. To date, we have not received any response. On March 30, 2015, Court Reporter Kelly

Bryant filed a letter informing the Court that the record is past due but payment had not been

received and the trial court never declared appellant indigent. Our records show the affidavit

was timely filed and nothing in the record shows that a contest was either filed or sustained.

Consequently, appellant is entitled to proceed in this Court without advance payment of costs.

See TEX. R. APP. P. 20.1(a)(2).
       Accordingly, we ORDER Kelly Bryant to file the reporter’s record within FIFTEEN

DAYS of the date of this order.

       We DIRECT the Clerk of the Court to send copies of this order, by electronic

transmission, to all parties, to Court Reporter Kelly Bryant, and to the Honorable Weldon

Copeland, Presiding Judge of the Collin County Probate Court.



                                                  /s/    CAROLYN WRIGHT
                                                         CHIEF JUSTICE